Title: To John Adams from Charles Chauncy, 12 November 1783
From: Chauncy, Charles
To: Adams, John


          Honorable Sir,
            Boston Novr. 12th. 1783.
          I heartily congratulate you upon the peace, and your instrumentality in order to its being so advantagious an one to these states. I trust, they will not be forgetful to honor and reward you for your eminent services, which have gained you the highest reputation both here and abroad.
          The more special occasion of my now writing to you is, to bespeak your endeavours, so far as you may think proper, to serve the honorable John Temple, who is going to England. His view in going is, partly to render some assistance in forming a commercial treaty, (if not yet done) for wch he is well qualified, as he was for many years at the head of the custom office, and therefore knows more of our commercial affairs than perhaps any one else: But what he principally aims at is, to get ample and honorable reparation for the injustice done him heretofore by the then British Ministry.— It would be good policy to grant him this reparation, and might have a salutary effect in this Country, as his friends and connections here are neither few in number, nor inconsiderable in rank and consequence. So far as it may lay with you to assist him in his proposed designs, your exertions would be gratefully accepted by his connections, and by him, who, wth all due respect, is, wth thousands of individuals here, / your obliged humble Servt.
          Charles Chauncy
          
            P. S. Mr Temple has been infamously persecuted by a party here, meerly fm Envy, or something worse; but hath at last come off victoriously, and now leaves the party in disgrace wth all honest men for their base and wicked attempt agt. him.
          
        